UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4043


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HECTOR DANIEL VILLANUEVA-CORTES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:13-cr-00340-RWT-1)


Submitted:   May 30, 2014                     Decided:   July 3, 2014


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Fischer, Sr., LAW OFFICES OF FISCHER & PUTZI, P.A.,
Glen Burnie, Maryland, for Appellant. Rod J. Rosenstein, United
States Attorney, Kelly O. Hayes, Assistant United States
Attorney, Colin Allred, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hector Daniel Villanueva-Cortes pleaded guilty to one

count of reentry of a deported alien, in violation of 8 U.S.C.

§ 1326 (2012).        The district court sentenced Villanueva-Cortes

to   eighteen     months’      imprisonment,        which     included      an    upward

variance of twelve months from the high end of the properly

calculated Sentencing Guidelines range.                     He appeals, claiming

that the district court improperly relied upon the need to avoid

unwarranted sentence disparities when it varied upward.                           See 18

U.S.C. § 3553(a)(6) (2012).             Concluding that the court did not

err, we affirm.

            We     review   a    sentence        for   reasonableness         “under     a

deferential       abuse-of-discretion            standard.”          Gall   v.     United

States,    552    U.S.   38,    41,    51       (2007).       This    review      entails

appellate consideration of both the procedural and substantive

reasonableness of the sentence.                   Id. at 51.          In determining

procedural       reasonableness,       we    consider       whether     the      district

court    properly    calculated       the   defendant’s        advisory     Guidelines

range,    gave     the   parties      an        opportunity     to    argue      for   an

appropriate       sentence,     considered          the   18     U.S.C.       § 3553(a)

factors, and sufficiently explained the selected sentence.                             Id.

at 49-51.        If the sentence is free of significant procedural

error, we review the sentence for substantive reasonableness,



                                            2
“tak[ing] into account the totality of the circumstances.”                                        Id.

at 51.

               “When rendering a sentence, the district court must

make an individualized assessment based on the facts presented,”

United    States      v.    Carter,        564      F.3d      325,    328    (4th       Cir.   2009)

(internal       quotation        marks        and       emphasis       omitted),         and     must

“adequately explain the chosen sentence to allow for meaningful

appellate       review        and     to      promote          the    perception          of     fair

sentencing.”         Gall, 552 U.S. at 50.                    “Regardless of whether the

district    court       imposes       an      above,         below,   or     within-Guidelines

sentence,       it     must      place        on       the    record       an    individualized

assessment based on the particular facts of the case before it.”

Carter,    564       F.3d   at      330    (internal          quotation         marks    omitted).

When a district court imposes a sentence that falls outside of

the applicable Guidelines range, this Court considers “whether

the sentencing court acted reasonably both with respect to its

decision    to       impose    such       a   sentence         and    with      respect     to    the

extent of the divergence from the sentencing range.”                                           United

States    v.    Hernandez-Villanueva,                   473    F.3d    118,      123    (4th     Cir.

2007).     In conducting this review, we “must give due deference

to the district court’s decision that the § 3553(a) factors, on

a whole, justify the extent of the variance.”                               Gall, 552 U.S. at

51.



                                                   3
              We conclude that the district court did not improperly

rely upon the need to avoid unwarranted sentencing disparities

under    § 3553(a)(6)         to    the    exclusion        of    the    other    statutory

sentencing factors.                The court described how each sentencing

factor      related    to   Villanueva-Cortes’             individual       circumstances

and   why    that     factor       supported        an   upward    variance.       We    also

conclude      that    the     court       did   not      improperly       rely    upon   the

sentence imposed in another case to determine the length of the

variance.      After reviewing the circumstances, we hold that the

sentence imposed, including the 12 month upward variance, was

reasonable.

              Accordingly, we affirm the judgment of conviction.                          We

dispense      with     oral        argument     because         the     facts    and    legal

contentions     are     adequately         presented       in     the   materials      before

this Court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                                4